DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
2. 	Applicant’s arguments, filed on 09/28/2021, have been fully considered and are:
 	a. persuasive with respect to the rejection under the 35 U.S.C. 102(a)(1) (Frank) and the 35 U.S.C. 103 (Frank in view of Kephart) that the rejections are overcome by the amendments to the independent claims 1 and 11 (and thus the corresponding dependent claims 3-6, 9-10, 13 and 16-18) as filed on 09/28/2021. 
 	Therefore, the rejections under 35 U.S.C. 102(a)(1) (Frank) and the 35 U.S.C. 103 (Frank in view of Kephart) of claims 1, 3-6, 9-11, 13 and 16-18, has been withdrawn. 
 	b. not persuasive with respect to the nonstatutory double patenting rejection under U.S. Patent No. 10,395,495, because the newly amended limitations and features in the independent claims 1 and 11 are written such that they are still read upon by claims 1, 2, 5 and 13; and 9, 2, 5 and 13, respectively of U.S. Patent No. 10,395,495, as shown in details in the following comparisons. 


Double Patenting
3. 	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

4. 	Claims 1 and 11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 5 and 13; and 9, 2, 5 and 13, respectively, of the U.S. Patent No. 10,395,495. 
 	Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 2, 5 and 13; and 9, 2, 5 and 13, of the patent No. 10,395,495 read upon the limitations and features recited from claims 1 and 11, of the current application as shown in details in the following comparisons. 

Current Application
Patent No. 10,395,495
Claim 1. A security incident broadcast system for restricting recreation venue access of a person who caused an incident at a first recreation venue, the system comprising: 
 	a computer processor, of a mobile communications device, operationally coupled to a communications receiver to process incident records received by the receiver, the 
 	identify a plurality of users, each user being associated with at least one recreation venue, each recreation venue being associated with at least one location and the mobile communications device; 
 	receive an incident record from the mobile communications device at the at least one recreation venue; 
 
     the incident record including visual media of the person causing the incident, and an indication of incident type, the incident record excluding any name details of the person who caused the incident; 



 	transmit, over a communications network, the incident record to one or more mobile communications devices associated with a grouping of recreation venues associated with the at least one user, the grouping of recreational venues being within a predetermined area of the incident; and 
 	






    determine a notification at the one or more mobile communication devices when the recreational venue that is within the predetermined area of the incident for notifying the associated user of the incident record; 
        
         said computer processor including image recognition technology to identify the person appearing in the visual media in the incident record by comparing the visual media to a database of visual media.

Claim 1. A security incident broadcast system for restricting recreation venue access of a person who caused an incident at a first recreation venue, the system comprising: 
   a computer processor, of a mobile communications device, operationally coupled to a communications receiver to process incident records received by the receiver, the 

      identify a plurality of registered users, each user being associated with at least one recreation venue, each recreation venue being associated with at least one location and the mobile communications device; 
     receive an incident record from the mobile communications device at the at least one recreation venue;
      

 Claim 2: The system of claim 1, wherein the incident record includes visual media of the person causing the incident, and an indication of incident type.   
Claim 5. The system of claim 1, wherein the incident record excludes any name details of the person who caused the incident.


      transmit, over a communications security incident broadcast system network, the incident record to one or more mobile communications devices associated with the at least one registered user in association with the recreational venue that is within a predetermined area of the incident wherein the predetermined area is an area within a predetermined distance of at least one of the first recreation venue 
      
    determine a notification at the one or more mobile communication devices when the recreational venue that is within a predetermined area of the incident for notifying the associated user of the incident record.


    Claim 13. The method of claim 9, wherein the visual media is compared to a database of visual media to recognize the person appearing in the visual media of the incident record.
Claim 11. A method for enhancing security access to recreation venues by a person who caused an incident at a first recreation venue, the method comprising: 
 	registering a plurality of venue staff members, each staff member being associated with one or more recreation venue, each recreation venue being associated with at least one location and at least one mobile communications device; 
 	receiving, over a communications network, an incident record from a mobile communications device; 
     
incident record including visual media showing a person causing the incident, and an indication of incident type, the incident record not including the name of the person who caused the incident; 
     


     
   comparing the visual media to a database of visual media to recognize the person appearing in the visual media of the incident record;  
 	
      

 	





     
      


Claim 9. A method for enhancing security access to recreation venues by a person who caused an incident at a first recreation venue, the method comprising: 
     identifying a plurality of registered users, each user being associated with one or more recreation venue, each recreation venue being associated with at least one location and the mobile communications device;
      
    receiving, over a communications network, an incident record from the mobile communications device;
 

 Claim 2: The system of claim 1, wherein the incident record includes visual media of the person causing the incident, and an indication of incident type.   
Claim 5. The system of claim 1, wherein the incident record excludes any name details of the person who caused the incident.
    



    Claim 13. The method of claim 9, wherein the visual media is compared to a database of visual media to recognize the person appearing in the visual media of the incident record.


     



 	Correction is required. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated 
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUY C HO whose telephone number is (571)270-1108.  The examiner can normally be reached on M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KATHY WANG-HURST can be reached on (571)270-5371.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have 






/HUY C HO/Primary Examiner, Art Unit 2644